Case 1:20-cv-01493-TJK Document 27-1 Filed 12/07/20 Page 1 of 7

‘ys0d:0} sayuq ssa

Bw © “JUSWILUOD 2 SIM

-Q@ aeys <7 JUSWLUOD () asym] a

S/I21AP SIOW JO] SN 1DeIWOD jNOA Jol sweiBboud
{Sq 3U} [JP GABY aM BpeuUeD ‘BDUeUTY YINOS Woy sjeuONeN UBIaI0,

@' FLO ‘LL Jaquanony ~%, )
Duj Jayewsuec] ¢

V LIGIHXS
Case 1:20-cv-01493-TJK Document 27-1 Filed 12/07/20 Page 2 of 7

"yJsod 0] J9]Uq Ssauq

@) @ © “TUALULWUGD PB SLIM rel
-@ aieys jusWIWOD () an Ci
SBIEYS Z z~©

6cdLJ-EL6-SOE ABPO} sjlelap

SIOW IO) SN DPIUOD [SPO Walseq}) BPO} oO} SUIEYY Wo pun

MOU UBD ayy jJUaLUAeg UMOG %O¢ SB MO] Se UUM sjeucen UBIO
wt @ rloe- Lz Jaquiesag % }

DU] JSWEWSUEOT

dq LIGIHXS
Case 1:20-cv-01493-TJK Document 27-1 Filed 12/07/20 Page 3 of 7

EXHIBIT C

LoanSmarter Inc
September 20. 2019-@

 

) Like (J Comment (> Share e-

LoanSmarter Inc
(%)) sui 22, 2019-8

New Yorkers get it! We are the Go To lender when self employed
borrowers are looking for a hassle free mortgage experience! Stated
Income? We got you! No Doc? We got you! Foreign National? Our
favorite! Condotels up to $5M! Check us out today! #miami #soflo
#mortgage #realestate #luxury #saltlife #newyork #investing

@) businessinsider.com <
BuLaModwea UI aAal|aq aM jSpaau UPOT INO, pue ABojouydaL
““sBuly} OM} }NOGeE ajzeuocIssed 319M

WolspelWusuaD///sday

sn LNOaV

Page 4 of 7

MON Aiddy MON Ajddy

NV¥O7T SSANISNG AW 139 ADVOLYOW AW 139

¥.A-fq Wane] ole l ae] yA -Yqkop Me] 218] ae |

Revo 0] 0 =) ev oro) BIT NLmADTe) NY

SNVOT1 YNOA GNNA OL AVM YSLUVWNS V

 

 

LSVINO3 MHOM 4M MGH SNVO1 SSSNISNG Sa5VOLHOW SINGH
su

InOk puns ay key JEWS Y

ooee
(£9299) SNVO1-¥6-999-L LUODIOLIELUSUEOT

WOSISUEWSUEO| & 2) >

d LIGIHXs
Case 1:20-cv-01493-TJK Document 27-1 Filed 12/07/20 Page 5 of 7

psaes sabuey iy

 

Ve icat)| ele rattled oy

jpaveys 36 $327 Jo1 Bunjoo, a.nod veo}
JO DUN TEUM pUe NOA INOgE alow Wey [Lan uUoTeDydde ayy u|

Wea] JOLPWSUBO] WOJ4 aUOdja/\

 

4d LIGIHxXs

yuwigngs F MaIAaY
aul UEOF

aJeIsy |e3y
samuiger

slassy

Olu] JeMoLOg-05
OJ] INGA,

BWOMaAA
Case 1:20-cv-01493-TJK Document 27-1 Filed 12/07/20 Page 6 of 7

EXHIBIT F

Loansmartercom cee
_% March 6 2018-@

Whether you're looking for a traditional mortgage or private funding,
we have you covered. With 30+ Lenders on board and a pool of

investors, we welcome you to get off the next exit and stap by
LoanSmarter.com

 

a Like () Comment > Share @-
Case 1:20-cv-01493-TJK Document 27-1 Filed 12/07/20 Page 7 of 7
EXHIBIT G

Nm consumer access

—S

HOMAYOUN RANJIJIFROODY

NMLS ID: 1195264 Phone: 786-800-2499 Fax: 866-220-5927

Other Names : HOWIE JAYS Prior Other Names : HOMAYOUN JAFROODY, HOMY Prior Legal Names : None
JAFROODY, HOMY
RANJIJIFROODY

Regulatory Actions : None posted in NMLS.

Employment

Authorized to Represent : LOANSMARTER INC (1214294); R8FIND.COM, Inc. (1484809) Engaged in other businesses : Yes
Zip Financial
From To Employer Pasition City State Code Services
11/2019 Present LOANSMARTER INC LOAN ORIGINATOR _ Spring TX 77386 Yes
08/2018 Present LOANSMARTER INC PRESIDENT Miami FL 33180 Yes
04/2016 Present R8find.com, Inc. Loan Originator MIAMI FL 33180 Yes
05/2014 08/2018 MORTGAGE ENTERPRISE AMERICA INC CEO/DIRECTOR SUNNY ISLES FL 33160 Yes
BEACH
03/2012 05/2014 MORTGAGE ENTERPRISE CANADA INC PRESIDENT/CEO RICHMOND HILL oe - L4BOA9 Yes
intario
07/2008 03/2012 FINANCIAL ENTERPRISE CORP PRINCIPAL BROKER RICHMOND HILL Canada - L4B Yes
Ontario OAQ
07/2004 07/2008 MORTGAGE ALLIANCE COMPANY OF MORTGAGE NORTH YORK Canada - M2J Yes
CANADA SPECIALIST Ontario 5B4

Office Locations
Company NMLSID = Type Street Address City State ZipCode Start Date
LOANSMARTER INC 1214294 Main 20200 W Dixie Hwy Suite #1208 Miami FL 33180 09/09/2014
R&FIND.COM, Inc. 1484809 Main 20200 W Dixie Hwy Suite #1208 Miami FL 33180 06/10/2016
LOANSMARTER INC 1924697 Branch 24624 Interstate 45 North Suite 200 Spring TX 77386 11/21/2019

State Licenses/Registrations (Displaying 5 Active, 1 Inactive of 6 Total)

Authorized to

Regulator LicfReg Name Conduct Business Consumer Compiaint
California - DBO Mortgage Loan Originator License Yes Submit to Regulator
Florida Mortgage Loan Originator License Yes Submit to Regulator
Georgia Mortgage Loan Originator License Yes Submit to Regulator
North Carolina Mortgage Loan Originator License No Submit to Regulator
Texas - SML Mortgage Loan Originator Yes Submit to Regulator
Virginia Mortgage Loan Originator License Yes Submit to Regulator

While some state and federal agencies may add actions taken in previous years against a licensee, the majority are adding only new actions from

Regulatory Actions : : : ; ;
2012 or later. To view compiete information regarding regulatory actions posted by the agency, click any regulator link.

No regulatory actions have been posted in NMLS.
